Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 3, 2021. Claims 1-20 are pending.  

Response to Arguments
Applicant’s arguments filed on August 3, 2021 have been fully considered but are not persuasive and the argument is addressed in the new rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over BANDYOPADHYAY et al. (Pub. No. : US 20180268024 A1) in the view of Huang et al. (Pub. No. : US 10097204 B1), Gupta et al. (Pub. No. : US 20150026153 A1) and Steinkraus et al. (Patent No. : US 6363373 B1).

As to clam 1 BANDYOPADHYAY teaches a computer-implemented method, comprising: 
identifying a relational database (paragraph [0012]: enable relational databases to capture and exploit semantic contextual similarities using standard SQL queries); 
determining columns of interest within the relational database (paragraph [0023]: Which columns are textified (i.e., made into a sequence of tokens) may be controlled by defining a view using standard relational operations); 
creating an unordered group of string tokens for each row of the relational database, utilizing the determined columns of interest (paragraph [0024]: meaningful data can be extracted and a model created by mapping, wherein meaningful text model is to capture relationships between tokens (words, items) across and within columns); and 
determining a meaning vector for an identifier of each row of the relational database, utilizing the plurality of weighted unordered groups of string tokens (paragraphs [0015], [0017]: The assignment of words to vectors should be such that the vectors encode the meaning of the words. Thus, vectors enable a dual view of the data: relational and (meaningful) text).
BANDYOPADHYAY does not explicitly disclose but Huang teaches identifying pre-assigned weights for one or more columns (Column 2 lines 7-8: The column weight selecting module is configured to select a column weight). Note that Huang does not explicitly said the column within the relational database. However, BANDYOPADHYAY teaches the fields of a relational database are populated with information, e.g., relating to employees of a company (see e.g., FIG. 3, 302) and the tokens, or contents, of each field are related by placement of the rows and columns of the database (see paragraph [0021]). Hence, given the teaching of BANDYOPADHYAY and Huang, one of the ordinary skill in the art would have been motivated to have the limitation as claimed to provide better performance of relational database.
BANDYOPADHYAY and Huang do not explicitly disclose but Gupta teaches assigned weight for the one or more columns to one or more string tokens within each unordered group of string tokens to create a plurality of weighted unordered groups of string tokens (paragraphs [0136], [00148]-[0149]: weight the token scores based on the token column cardinality and weight token scores based on the types of tokens and the current state of the search term). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify BANDYOPADHYAY and Huang by adding above limitation as taught by Gupta to provide an interactive business user experience when large volumes of data need to be processed (see Gupta, paragraph [0004]).
BANDYOPADHYAY, Huang and Gupta do not explicitly disclose but Steinkraus teaches adding the pre-assigned (Column 6 lines 14-17, Column 9 lines 13-15: each word token may also have an associated numerical "weight" which describes how strongly the word token implies the concept represented by the associated concept identifier, where the word token weight (10) is added to the sum of word token weights for previous word tokens with the same concept identifier ("appearance")). It whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify BANDYOPADHYAY, Huang and Gupta by adding above limitation as taught by Steinkraus to sum of all of the numerical weights for word tokens which have the same concept identifier is created (Steinkraus , column 6 lines 32-33).

As to claim 2 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein an indication is made within the relational database as to which columns within the relational database are to be included during the creation of the unordered groups of string tokens (paragraph [0023]).

As to claim 3 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. Guta teaches wherein  determining the meaning vector for the identifier of each row of the relational database, utilizing the plurality of weighted unordered groups of string tokens, includes: inputting each of the weighted unordered groups of string tokens into a machine learning environment; and applying, by the machine learning environment, one or more embedding techniques to all of the weighted unordered group of string tokens to determine the meaning vector for the identifier of each row of the relational database, where: a first string token having a higher weight than a second string token is assigned a greater contribution than the second string token within an associated weighted unordered group of string tokens during the one or more embedding techniques, and the meaning vector for the identifier of each row of the relational database includes a real number vector representative of a meaning of the identifier within a context of the relational database (paragraph [0136]-[0149]).

As to claim 4 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches receiving a query for the relational database and using the meaning vector for the identifier of each row of the relational database to respond to the query wherein determining the meaning vector for the identifier of each row of the relational database is performed by applying, by a machine learning environment, one or more embedding techniques to the plurality of weighted unordered groups of string (paragraphs [0018], [0028]-[0031]).

As to claim 5 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein an unordered group of string tokens is created for each row of the relational database utilizing a textification process (paragraph [0023]).

As to claim 6 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein a textification process converts all data types within the relational database into string tokens (paragraph [0024]).

As to claim 7 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein for each row within the relational database, each entry within the row is converted into a string token (paragraph [0024], [0028]).

As to claim 8 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein for each row within the relational database, only entries within the row that are located within columns determined to be of interest are converted into a string token (paragraph [0024], [0028], [0030]).

As to claim 9 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein the string tokens created for an entire row of the relational database comprise an unordered group of string tokens representing that row (paragraph [0024], [0028], [0030]).

As to claim 10 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein during a textification process, a unique row identifier is determined that captures a meaning of an entire row within the relational database (paragraph [0022], [0023]).

As to claim 11 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein during a textification process, null values are identified within a row of the relational database, and the null values are removed from the unordered group of string tokens created for the row (paragraph [0050]).

As to claim 12 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. Gupta teaches wherein during a textification process, a primary key is determined for each row within the relational database, and in response to determining that the primary key is unique for each of a plurality of rows within the relational database, the primary key for a row is added as metadata to an unordered group of string tokens for that row (paragraph [0221]).

As to claim 13 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein during a textification process, for each row within the relational database, a column name is determined for each entry within the row, and the column name for that entry is prepended to a string token created for the entry (paragraph [0021]).

As to claim 14 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. Gupta teaches wherein determining the meaning vector for the identifier of each row of the relational database, utilizing the plurality of weighted unordered groups of string tokens, includes: inputting each of the weighted unordered groups of string tokens into a machine learning environment, where the machine learning environment is modified to: apply one or more embedding techniques to all of the weighted unordered groups of string tokens to determine a meaning vector for a unique row identifier for each row of the relational database, and apply one or more embedding techniques to all of the weighted unordered groups of string tokens to determine a meaning vector for each column of the relational database (paragraph [0141]-[0149]).

As to claim 15 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein a machine learning environment, one or more embedding techniques to the weighted unordered group of string tokens to determine meaning vectors for identifiers of each row of the relational database (paragraph [0141]-[0148]).

As to claim 16 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches wherein the machine learning environment is modified: to account for unordered string tokens within each plurality of string tokens by including a round-robin identification for each weighted unordered group of string tokens, where for each weighted unordered group of string tokens, a neighbor of a string token from a last column in a relational database table is a string token from a first column of the relational database table,, to apply one or more embedding techniques to all of the weighted unordered group of string tokens to determine a meaning vector for a unique row identifier or primary key for each row of the relational database, and to account for null values within the weighted unordered group of string tokens while applying one or more embedding techniques (paragraph [0015], [0017], [0028], [0025], [0030], [0034]).

As to claim 19 BANDYOPADHYAY together with Huang, Gupta and Steinkraus teaches the computer-implemented method according to Claim 1. BANDYOPADHYAY teaches receiving a query for the relational database; and using the meaning vector for the identifier of each row of the relational database to respond to the query, wherein determining the meaning vector for the identifier of each row of the relational database, utilizing the plurality of weighted unordered groups of string tokens, includes: inputting each of the weighted unordered groups of string tokens into a machine learning environment, and applying, by the machine learning environment, one or more embedding techniques to all of the weighted unordered group of string tokens to determine the meaning vector for the identifier of each row of the relational database, where: a first string token having a higher weight than a second string token is assigned a greater contribution than the second string token within an associated weighted unordered group of string tokens during the one or more embedding techniques, and the meaning vector for the identifier of each row of the relational database includes a real number vector representative of a meaning of the identifier within a context of the relational database (paragraphs [0013], [0017]-[0018], [0028]-[0031]).

	As to claims 17-18, 20, they have similar limitations as of claims 1-16 above. Hence, they are rejected under the same rational as of claims 1-16 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169